Title: To Thomas Jefferson from Gideon Granger, 15 April 1801
From: Granger, Gideon
To: Jefferson, Thomas



Dear Sir,
Suffield April 15th; 1801

Yours of the 29th. ult. has been received. While I feel delighted with the high confidence you have been pleased to repose in me, its charms cannot lead me to forget that the interests of our Country may suffer through my defect of judgment or ignorance of characters. I can give but one assurance; my intentions will be right. The firm support of the true principles of the Constitution and Republicanism will be my sole object;—to that all other considerations will be secondary.
My opinions and information have been desired respecting offices generally, and particularly respecting Post-offices. As to the conduct of Post-Masters, I can only say that the Republicans have suffered many embarrassments owing to a failure of regular communications. the loss of letters and papers &c. and that the evil has extended itself so far that confidence is at an end. It is extremely difficult to bring home a clear charge of designed neglect or violation of Duty. Excuses of accident, error and the like are always at hand, and from the nature of the office many such instances will actually occur—I have spoken to several Gentlemen to give me the desired information, and as far as it can be correctly obtained it shall be forwarded. 
The rules suggested in your last letter will be clearly agreed to by most people as perfectly proper to regulate the Executive in deciding upon questions of removals from office. I believe both federalists and republicans will acquiesce in them.—There is however great difficulty in the application of these rules to particular Cases. The federalists will rally round each federal officer, whether attorney, Marshall, Collector, or whatever, and deny the application of either of the rules to which I have refered. Their sensations are already extreme. They deify Harrison and Watson, but say nothing against their successors. They boldly attack the appointment of Willard to the office of Marshall in Vermont; they charge that he is totally destitute of moral character, or any thing like a fair reputation; that he is detested by his neighbors, and the people in the neighboring towns who agree with us in politics: And they delight themselves with the expectation  that it will injure the Cause in that part of the State.—What foundation there is for these suggestions I know not—I thought it my duty to give this information.
As to the case of Mr. Goodrich and the general questions respecting removals from office in this State, I have had a full consultation with Messs. Edwards, Kirby and Wolcott and a few other tried friends. They are all agreed that the cause requires the removal of Mr. Goodrich immediately, and of various other principal officers as soon and in such manner as the Excecutive should deem proper; for my own part I have yielded to the same opinion so far as respects the principal offices in Newhaven, Hartford, Middletown and Litchfield though reluctantly and with some apprehension. I had always till last winter fondly cherished the hope that when the public will should declare in favor of the friends of equal liberty, the foes to the Constitution would attempt a reconcilliation, and the Country be happy and quiet; nor was this hope abandoned untill I became acquainted with the scandalous scenes acted on the floor of Congress, with a clear view of destroying every thing dear and valuable at a single blow. I am now fully convinced of this truth, that though defeated our foes are not conquered, though they crouch it is but to secure their prey;—that their exertions are and will be encreased; and that finally the Republic must expire at the feet of Aristocracy, or the faction be fully prostrated.
Our labors are commenced, but not perfected. We are yet to experience the most violent and severe contest every where East of Pennsylvania. In many of the States our friends are safe, and have a fair prospect of success: but with us in Connecticut the prospect is not pleasing, the exertions of Our Clergy and Aristocracy at yesterdays election have exceeded every thing before known. The torrents of abuse from the pulpits were incredible, and this State whose representatives have the damning credit of planning the ruin of our happy Constitution, design to make themselves terrible in the opposition. The precise modes of their attacks cannot be known; but that attacks will be made is certain. They may attempt the insideous policy of assumed confidence, and ostensibly yield before the Storm while they secretly take every measure to destroy all confidence. I should not be astonished at such an appearance.—We are not deficient in Jesuits—. But Sir, let it assume what appearance it may, rest perfectly assured of this truth, “that the most rancorous and deadly hatred & revenge are the sole passions of all the leaders of the party.”
Premising that I am fully sensible of the agitations which will be produced by removals from office, that I have no connextions for whom  I wish office, and that I sincerely lament the existence of a state of things which require acts calculated to affect individuals, and to give pain to the feelings of the Executive.—I proceed to state the reasons upon which I have founded my opinion—
First,—the principle cannot be controvereted, that it is just, fair and honorable that the friends of the Government should have at least as great a proportion of the honors and Offices of the Government as they are of the whole people.—It is true this has been denied by the former administration, and scarcely a republican exists in office. But the abuse of power never creates right;—those who have been injured have a right to justice;—and those who by exertions of party friends, or shameful abandonment of principle have gained or rather usurped office cannot farly claim to hold that which was unfairly acquired. At least reasonable men cannot complain, untill after the favors of the Executive have raised the Republicans to their just and true standing;—when that has taken place, in my opinion it will be best to select for office a due proportion of Moderate federalists for various reasons which will naturally present themselves.
Secondly, The general depression of the Republicans in this State, who have suffered everything, combatting a Phalanx vastly superior to what can be found in any other part of the union forms a strong reason. Nothing can be lost here, and something may be gained: How far this applies to other parts of the union is not for me to judge.—A knowledge that we had the real confidence of the Executive I think would have a happy effect, for already it is used as an argument to affect our elections that the President used the Democrats to ride into office, that now seated there he has evinced his contempt of them, and will rely solely on the federalists for support.
Thirdly, If changes are not made it will be attributed to what is just stated, or to fear, for already threats are united with their other suggestions.
Fourthly, Our people are ambitious and Aspiring, and will presently court the Influence which springs from office:—but while those offices are kept in the hand of our Enemies, the whole patronage of Government exists as a weapon against its sole friends;—and that which has generally been employed to preserve Government, will be employed solely to destroy it; for it will be noticed that no one friend of the present administration, has ever been employed by the past.
Fifthly, If dismissions are made in the early part of administration, it will have sufficient opportunity to explain its motives and views by  a regular series of wise and beneficent acts calculated to promote the Interests of the people, and conciliate their feelings. Under the late administration officers of Government were generally insolent, abusive and intolerant, totally destitute of all that politeness, affability and condescention which should always mark the conduct of public agents, particularly in Republics, and which I feel confident will be experienced together with the most prompt discharge of all trusts, under the present Administration. Our final and complete success, in my opinion, depends so much upon the conduct of the various Officers in the Country, that I shall take the liberty of giving you the earliest information, should any defect of duty or impropriety of conduct occur within my knowledge.
Lastly, The sacred rule that no man shall be persecuted for his opinions decently and reasonaly maintained will not apply to any of our oficial Characters. I believe without a single exception All, and I know most have been bitter persecutors—You well know Sir, what has taken place in Connecticut.
I have withheld this letter for some time as I understood the President was not at the seat of Government; in the mean time I have had an opportunity to consult with most of the principal Republicans in this State—WE unanimously recommended the following Gentlemen to the offices hereafter mentioned if the same should in any manner become vacant.
Ephraim Kirby Esquire to be Supervisor of the internal revenue.
The honorable Samuel Bishop, Mayor of the City of Newhaven an old and experienced Officer under the State Govt. of long standing and of unblemished Character the father of Abram Bishop, Collector of the Customs at Newhaven;—Alexander Wolcott Esquire, Collector of the customs at Middletown;—and Enoch Parsons Esqr. to be Marshall of Connecticut. John Welch Esqr. has been much much thought of for the last mentioned office, but local considerations require that Mr. Parsons should have the office.
I cannot close this Letter without congratulating you, Sir, upon the complete success of republicanism in Rhodeisland—
With the highest Esteem & Respect I have the Honor to subscribe myself Your real friend

Gidn. Granger

